DETAILED ACTION
The following Office action is in response to communication filed on October 12, 2020.  Claims 1-20  are currently pending and have been allowed.  
	

Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Smith et al., (US 2002/0183920), McClellan (US 2010/0205012), and C. Troncoso, G. Danezis, E. Kosta, J. Balasch and B. Preneel, "PriPAYD: Privacy-Friendly Pay-As-You-Drive Insurance," in IEEE Transactions on Dependable and Secure Computing, vol. 8, no. 5, pp. 742-755, Sept.-Oct. 2011 (hereinafter Troncoso).
Smith discloses controlling vehicles to provide transportation services without need for human intervention. A database stores records each documenting needed transportation services. Processing circuitry (which may be one or several networked computers) reviews these records, locates records indicating a need for immediate transportation service, and instructs vehicles to provide the service. The processing circuitry also monitors vehicle activities by reviewing the records, and automatically obtained vehicle activity information, to identify transportation services which are not being adequately provided, and refer these to human dispatchers for special attention. A variety of methods for obtaining and updating vehicle activity information are disclosed, as are various applications for the system.. 
McClellan illustrates communicating between an insurer and insured. The system detects operating characteristics of a driver or vehicle, and a cost of insuring the driver or vehicle, as decided by the insurer in consideration of the detected operating characteristics. The system provides an interface system for communicating the operating characteristics and the cost of insuring the driver or vehicle between the insurer and the insured. The system provides a vehicle monitoring system for monitoring the operating characteristics and for providing mentoring feedback to a driver, and a storage system for storing the operating characteristics. The system includes a processing system for deciding the cost of insuring the driver or vehicle based upon the monitored operating characteristics.
Troncoso discusses a system that can support the deployment of very fine granularity PAYD policies while also providing strong privacy guarantees. The PriPAYD architecture relies (as previous systems) on secure hardware for correct accounting, but privacy properties can be checked without relying on its correctness, just by auditing its output. This separates correct accounting from privacy concerns, allowing black boxes to remain fully under the control of insurance companies, while users can be sure that none of their location data are leaking
	However, the combination of Smith, McClellan, and Troncoso fails to teach or suggest the limitations of independent claims which recite receiving a request, submitted by a user, to drive a vehicle on a trip from a first location to a second location; prior to generating a trip request for the trip, automatically determining insurance information specific to the vehicle for the trip, automatically generating the trip request for the trip, said trip request including a driver for the vehicle for the trip and the insurance information specific to the vehicle for the trip; automatically dispatching the driver for the trip, wherein automatically dispatching the driver includes sending, to the driver, the trip request, wherein automatically dispatching the driver further includes sending the insurance information specific to the vehicle for the trip to a smartphone of the driver.


35 USC 101 discussion:
The claims are rooted in technology and the claims recite an improvement to technology and integrate the abstract idea into a practical application (claims pass both step 2A prong II and Step 2B) to manage drivers and the process of transporting vehicles by the requestor using internet based wired and wireless communication and management system and to create trip specific insurance in a remote environment (paragraphs 0091-0096, 0041-0044, 0066, 0072 of the specification further show with specificity the practical application – the language use is specific to the technical functionality and is not broad possibilities). The claimed limitations occurs within a computing environment  when read in light of the specification reflect an improvement in the functioning of the technology/computer and does not merely use a computer as a tool to perform an abstract idea. See 2019 Revised Guidance, 84 Fed. Reg. at 55. The claims recite a sufficiently specific implementation that improves the functioning of the overall technological process. See McRO, 837 F.3d at 1313-16; Ancora, 908 F.3d at 1348-49. Importantly, the claims do not simply recite, without more, the mere desired result, but rather recite a specific solution. Id. at 1349; Finjan, 879 F.3d at 1305-06; SAP America Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018).  The claims as a whole “further evinces that the independent claims do not merely claim an improvement to an abstract technique.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167–68 (Fed. Cir. 2018).  Therefore, the independent claims are eligible since they integrate the abstract idea into a practical application and the claims are also eligible as the pass the threshold of step 2B.


As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore not rejected under prior art and not rejected under §101 for at least the same rationale as applied to the independent claims above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the other pertinent art (which also do not disclose individually or in combination the limitations of the independent claims) are as follows:
Follmer et al., (US 2009/0024273): Illustrates  providing a website, portal and/or user interface adding, reviewing and editing street mapping data and speed-by-street information. The website, portal and/or user interface allows users to add, review and editing all or selected matters of safety data and street information in a street mapping database. The website, portal and/or user interface also allows the user to select any geographical area and/or any group of vehicles and adjust the system response for any reason, such as weather, traffic, road conditions, etc. The present invention also provides a website, portal and/or user interface that allows a user to register their vehicle and/or vehicle monitoring system hardware so that driver profile information and performance data may be stored on the site and viewed by insurance companies. The insurance companies may bid on drivers they wanted to insure.
Dahlgren et al., (US 2007/0156555):  Discusses that the information gathered by the central facility from the vehicle environments may be archived and made available for future data mining purposes as new uses and applications are developed to utilize the event information. For example, as an enhancement to "car-counting", each vehicle passing through a specified counting point can upload the respective vehicle type as part of its communication issuing to the central facility. As a result, it is possible to determine and characterize roadway utilization not only in absolute terms of vehicle volume, but also in terms of how the traffic throughput is distributed among different types of cars. Another example application would be to track the weekly, monthly or yearly activity of commercial as well as other vehicles for routing, compensation, tax, fees, fines, insurance and other analysis by interested parties.
Michael, (US 2012/0323690): Provides for monitoring, managing, and facilitating location- and/or other criteria-dependent targeted communications and/or transactions includes: receiving signals and/or information that include or provide, or facilitate or initiate a process of providing access to, location information and one or more criteria, requirements, preferences, and/or other inputs pertaining to, or initiating or facilitating, one or more desired or requested communications and/or transactions, the information including, or being associated or established in association with, one or more identifiers at least one of which is mobile, floating, or transportable in relation to one or more of a machine, an apparatus, a device, an object, and a sentient entity with which the identifier is associated; and processing the signals and/or information to identify in association with at least one of the one or more identifiers one or more transactions, advertisements, messages, and/or communications that satisfy one or more criteria, requirements, and/or preferences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683